DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hino US 8,359,158 (“Hino”).
Regarding claim 1, Hino disclosed a sheet transport device comprising a processor (66) configured to change lifting control for lifting sheets on a tray, which are to be floated up and handed over (Figure 3), from normal state control to small-quantity state control in a case where it is detected that a remaining number of sheets on the tray is small (S13).
Regarding claim 2, Hino disclosed the processor lifts the sheets by a small-quantity state lifting amount (X2), which is larger than a lifting amount during the normal state control (S14), in a case where it is detected that the remaining number of sheets has decreased by a predetermined number during the small-quantity state control (Figure 21).  

Regarding claim 4, Hino disclosed the processor detects that the remaining number of sheets has decreased by the predetermined number on a basis of the number of sheets transported from the tray after the change to the small-quantity state control (see the paragraph bridging columns 16 and 17+).  
  	Regarding claim 5, the number of sheets used for the detection may be larger in a case where a thickness of the sheets is small than in a case where the thickness of the sheets is large (see also the paragraph bridging columns 11 and 12).  
 	Regarding claim 6, Hino disclosed during the small-quantity state control, the processor detects that the remaining number of sheets has decreased by the predetermined number on a basis of a lifting amount by which the tray is lifted in accordance with a height of the sheets on the tray (see the paragraph bridging columns 16 and 17+).  
 	Regarding claims 7-12, Hino disclosed during the small-quantity state control, the processor lifts the sheets by controlling an air blow amount for floating up the sheets (using 21-23).  
 	Regarding claims 13-15, Hino disclosed during the small-quantity state control, the processor lifts the sheets by controlling a lifting amount by which the tray is lifted (Figure 21).  

 	Regarding claim 17, during the small-quantity state control, the processor may make the lifting amount by which the tray is lifted larger including in a case where a width dimension of the sheets is large than in a case where the width dimension of the sheets is small (see at least Figure 21).  
 	Regarding claim 18, during the small-quantity state control, the processor may make the lifting amount by which the tray is lifted larger including in a case where a length dimension of the sheets is large than in a case where the length dimension of the sheets is small (see at least Figure 21).  
Regarding claim 19, (and more generally as may be applied to the rest of the claims as well,) the Examiner notes that the claim(s) strictly require the structure of a processor that may change lifting control and cause lifting to occur.  The amount may be the amount as described in the claim. Therefore, according to the broadest reasonable interpretation of the claim in view of the disclosure as a whole the limitation is met by the prior art.  There is no positively recited structure that is deficient. 
	Regarding claim 20, Hino disclosed a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: changing lifting control for lifting sheets on a tray, which are to be floated up and handed over, from normal state control to small-quantity state control in a case where it is detected that a .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sugawara US 9,926,157 disclosed at least the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653